Citation Nr: 1503069	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-48 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hallux valgus, status postoperative, with residual pain and decreased range of motion, right foot.

2.  Entitlement to a higher initial rating for hallux valgus, status postoperative, with residual pain and decreased range of motion, left foot rated as noncompensable prior to July 27, 2011, and rated 10 percent thereafter.

3.  Entitlement to a total disability based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and A. M.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to August 1987 and from February 1995 to July 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a December 2012 rating decision, the RO awarded the Veteran a temporary total evaluation for his left hallux valgus disability from July 27, 2011, to October 31, 2011.  As a total rating was in effect for this period, entitlement to a higher rating during this period is moot.

The Veteran testified before a Veterans Law Judge at a videoconference hearing held in November 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for bilateral hallux valgus.  He last underwent a VA examination in August 2013.  Since that examination, the Veteran has provided testimony and evidence which suggest his bilateral hallux valgus disability may have worsened in severity.  A new examination must be scheduled to assess the current severity of this disability.  

On remand the Veteran should be given an opportunity to identify any healthcare providers who have treated him for his bilateral foot disability.  All outstanding records that are identified are to be obtained.  The file also should be updated to include all relevant VA treatment records since January 5, 2015.

In addition, at his hearing the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA) in 2014.  VA is obliged to attempt to obtain and consider those records.

The Veteran also seeks entitlement to a TDIU and contends that he is unable to work due to his service-connected hallux valgus disabilities and other "foot issues."  He is currently service-connected for hammertoes and, postoperative and residual scars of both feet.  The pending claims for increased ratings for hallux valgus of the right and left feet may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for bilateral hallux valgus.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also obtain all relevant VA treatment records since January 5, 2015.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain from the SSA any additional records pertinent to the Veteran's 2014 claim for SSA disability benefits and any medical records concerning that claim.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the severity of his service-connected bilateral hallux valgus disability.  The examiner must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner is to determine the nature and severity of any impairment related to hallux valgus and bunions of each foot.  In particular, the examiner should specifically indicate whether the hallux valgus manifests in "severe" symptomatology, as if equivalent to amputation of the great toe.  

The examiner, or other appropriate professional, is also to determine the effects of the Veteran's service-connected disabilities, alone and in the aggregate, on his ability to obtain and maintain employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


